                    Case 3:20-mj-00059              Document 4            Filed 03/24/20            Page 1 of 1


ORP DET ORD (1/15/16)



                                        IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF OREGON
 UNITED STATES OF AMERICA,                                           Case No. 3 :20-mj-00059

             v.
 LENIN ERNESTO TORRES-SOLIS
                                                                     ORDER OF DETENTION AFTER HEARING (18
                                                                     USC§ 3142(i))
  OA~ti.9111 J.f..the Government involving an alleged:
    Vr~sle-ro he safety of any other person or the community for cases involving crimes described in 18 USC§ 3142(f)( I)
            serious risk defendant will flee;
         D serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
        juror or attempt to do so,
D Upon consideration by the court sua sponte involving a:
         D serious risk defendant will flee;
         D serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
        juror or attempt to do so,

Having considered the nature and circumstances of the offense charged, the weight of evidence against the defendant, the history and
characteristics of the defendant, and the nature and seriousness of the danger to any person and to the community that would be posed by
the defendant's release, the court finds that:

D The offense charged creates a rebuttable presumption in 18 USC § 3142( e) that no combination of conditions will reasonably assure the
safety of the community.

~oj),0'fiion or combination of conditions will reasonably assure the appearance of defendant as required due to:
    li2Y"Fow·gn citizenship and/or illegal alien D In custody/serving sentence             ~stance use/abuse
          ICE Detainer                              D Outstanding warrant(s)                          Unknown
                                                                                                  fall)i,ly/employment/community ties
      D Depo1iation(s)                              D Prior failure(s) to appear                  0" !)Rsfable/no residence available
      D Multiple or false identifiers               D Mental health issues                        @'Information unverified/unverifiable
      D ~ases
      0"Prior criminal history, D including drug/drug related offense, D including alcohol/alcohol related offense
      D Prior supervision failure(s), D Including illicit drug use, D including alcohol abuse
      D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D No condition or combination of conditions will reasonably assure the safety of other persons and the community due to:
   D Nature of offense
   D Arrest behavior                                                   D Substance use/abuse
   D Possession ofweapon(s)                                            D Mental health issues
   D Violent behavior                                                  D Alleged offense involves child pornography on the internet
   D Prior criminal history, D including drug/drug related             D including alcohol/alcohol related offense
      offense,
      D Prior supervision failure(s), D Including illicit drug use,        D including alcohol abuse
      D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Other (writ/serving federal or state sentence): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
□ Defendant has not rebutted by sufficient evidence to the contrary the presumption provided in 18 USC§ 3142(e).
G"Thedefendant is detained without prejudice to further review by the court at a later date.
THEREFORE, IT IS ORDERED that:
        I.       Defendant is detained prior to trial;
        2.       Defendant is committed to the custody of the Attorney General for confinement in a corrections facility separated, as
                 far as practicable, from persons awaiting or serving sentences or being held in custody pending appeal;
        3.       Defendant shall be afforded a reasonable oppo1iunity for private c         ltation with his counsel;
        4.       The sup.erintendent of the corrections facility in which defenda ·        nfined s h ~al l the defendant available to the
                 U~ited Sta, Marshal for the purpose of appearance in c                   th an)fo      pro     ing.

      DATED:      /Y]a;dGO t{ d-O)~i5     1
                                                                                --- U,                                       -
                                                                           United Stat s Magistrate Judge
1 - DETENTION ORDER
